           Case 2:18-cv-01563-RFB-CWH Document 16 Filed 10/22/18 Page 1 of 3



 1   NICHOLAS J. SANTORO, ESQ.
     Nevada Bar No. 532
 2
     JASON D. SMITH, ESQ.
 3   Nevada Bar No. 9691
     SANTORO WHITMIRE
 4   10100 W. Charleston Blvd., Suite 250
     Las Vegas, NV 89135
 5   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 6
               jsmith@santoronevada.com
 7
     PAUL H. BERGHOFF (admitted pro hac vice)
 8   MATTHEW J. SAMPSON (admitted pro hac vice)
     DAVID R. GROSBY (admitted pro hac vice)
 9   MCDONNELL BOEHNEN HULBERT & BERGHOFF LLP
10   300 South Wacker Drive
     Chicago, IL 60606
11   Tel: (312) 913-0001 / Fax: (312) 913-0002
     Email: berghoff@mbhb.com
12           sampson@mbhb.com
             grosby@mbhb.com
13

14   Attorneys for Plaintiffs 3M Company and
     3M Innovative Properties Company
15
                                 UNITED STATES DISTRICT COURT
16
                                      DISTRICT OF NEVADA
17

18   3M COMPANY, and 3M INNOVATIVE                Case No.: 2:18-cv-01563-RFB-CWH
     PROPERTIES COMPANY,
19                                                      STIPULATION AND ORDER
                   Plaintiffs,                         REGARDING EXTENSION TO
20                                                      RESPOND TO COMPLAINT
            v.
21
                                        (FIRST REQUEST INVOLVING
22   TOVIS NORTH AMERICA, TOVIS COMPANY SCIENTIFIC GAMES CORPORATION)
     LIMITED, and SCIENTIFIC GAMES
23   CORPORATION,

24                 Defendants.
25

26

27
28
              Case 2:18-cv-01563-RFB-CWH Document 16 Filed 10/22/18 Page 2 of 3




 1            WHEREAS, on August 20, 2018, Plaintiffs filed a Complaint against Defendants

 2   Scientific Games Corporation, Tovis Company Limited (“Tovis Co., Ltd.”), and Tovis North

 3   America (“Tovis N. Am.”, and collectively with Tovis Co., Ltd., the “Tovis Defendants”). ECF

 4   No. 1.

 5            WHEREAS, on October 1, 2018, service of process was completed upon Scientific

 6   Games Corporation. ECF No. 10. Scientific Games Corporation’s response to the Complaint is

 7   currently due on or before October 22, 2018. Id.

 8            WHEREAS, on October 3, 2018, the Court entered an Order, ECF No. 12, granting the

 9   Parties’ Stipulation to Extend Time, ECF No. 11, extending the time for the Tovis Defendants’
10   response to the Complaint until January 2, 2019.
11            WHEREAS, Scientific Games Corporation is accused of making, using, offering to sell,
12   and/or selling within the United States, and/or importing into the United States, allegedly
13   infringing products which Plaintiffs further allege the Tovis Defendants sell to Scientific Games
14   Corporation, ECF No. 1, ¶¶ 24-25.
15            WHEREAS, counsel for Plaintiffs and Scientific Games Corporation met and conferred
16   regarding Scientific Games Corporation’s response deadline to Plaintiffs’ Complaint.
17            IT IS HEREBY STIPULATED AND AGREED, pursuant to Local Rules 6-1(a), 6-2, and

18   7-1, this 19th day of October 2018, by Plaintiffs and Scientific Games Corporation:

19            1.    In exchange for Scientific Games Corporation agreeing to file a substantive

20   answer to the complaint on or before January 2, 2019 and further agreeing not to file a Rule 12

21   motion, or a motion to transfer, on or before January 2, 2019, Plaintiffs agree that the Scientific

22   Games Corporations’ response to the Complaint shall be due on or before January 2, 2019;

23            2.    Good cause exists for this Stipulation as it allows Scientific Games Corporation to

24   more fully evaluate Plaintiff’s allegations and simplifies scheduling by coordinating all

25   Defendants’ responses to the Plaintiffs’ Complaint; and

26   / /
27   / /


                                                     2
           Case 2:18-cv-01563-RFB-CWH Document 16 Filed 10/22/18 Page 3 of 3




 1          3.     This Stipulation represents the first request for an extension of any deadline in

 2   this case by Scientific Games Corporation and is not made for any purposes of delay.

 3   Dated this 22nd day of October, 2018.              Dated this 22nd day of October, 2018.
 4
     SANTORO WHITMIRE                                   KEMP, JONES & COULTHARD, LLP
 5
     /s/ Jason D. Smith                                 /s/ J. Randall Jones
 6   Nicholas J. Santoro, Esq. (#532)                   J. Randall Jones, Esq. (#1927)
     Jason D. Smith, Esq. (#9691)                       Michael J. Gayan, Esq. (#11135)
 7   10100 W. Charleston Blvd., Suite 250               3800 Howard Hughes Parkway, 17th Floor
 8   Las Vegas, Nevada 89135                            Las Vegas, Nevada 89169
     Tel.: (702) 948-8771 / Fax: (702) 948-8773         Tel.: (702) 385-6000 / Fax: (702) 385-6001
 9   Email: nsantoro@santoronevada.com                  Email: r.jones@kempjones.com
              jsmith@santoronevada.com                           m.gayan@kempjones.com
10
     Paul H. Berghoff (admitted pro hac vice)           Attorneys for Defendants Tovis North
11   Matthew J. Sampson (admitted pro hac vice)         America, Tovis Company Limited, and
12   David R. Grosby (admitted pro hac vice)            Scientific Games Corporation
     MCDONNELL BOEHNEN HULBERT &
13   BERGHOFF LLP
     300 South Wacker Drive
14   Chicago, IL 60606
     Tel: 312.913.0001 / Fax: 312.913.0002
15   Email: berghoff@mbhb.com
16          sampson@mbhb.com
            grosby@mbhb.com
17
     Attorneys for Plaintiffs 3M Company and 3M
18   Innovative Properties Company
19                                                      IT IS SO ORDERED.
20

21                                                      _____________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
22
                                                               October 23, 2018
                                                        Dated:____________________________
23

24

25

26
27


                                                    3
